Opinion issued March 11, 2010
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-10-00086-CV



IN RE MITSUBISHI HEAVY INDUSTRIES LTD., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relator, Mitsubishi Heavy Industries Ltd.,
challenges the trial court's order denying its motion to dismiss for forum non
conveniens and/or in the alternative motion to apply foreign law.    
We deny the petition for writ of mandamus.        
 
Per Curiam 

Panel consists of Justices Jennings, Hanks, and Bland.   

1. 	The underlying case is Li Bin Chen v. Mitsubishi Heavy Industries America, Inc., No.
59,478 in the County Court at Law No. 2 of Galveston County, Texas, the Hon. C.G.
Dibrell III, presiding.